Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 3-7 have been amended as follow:
1.  (Currently amended) A time switch of controllable time adjustment, comprising:
a switch housing,
a control circuit board,
an input terminal,
an output terminal,
a connecting piece,
a first spring,
a warped plate, and
an electromagnet; wherein
the control circuit board is arranged inside the switch housing and electrically
connected to the electromagnet and the output terminal; the control circuit board is
configured to control the electromagnet to be powered on according to a turn-off time
preset by the control circuit board;
the electromagnet is configured to push the warped plate;
the warped plate configured to bend the first spring is connected to the switch
housing by means of a rotating shaft;
the first spring is provided between the warped plate and the connecting piece to
enable the warped plate to sway around the rotating shaft and drive the connecting
piece to sway;
the connecting piece is configured to connect the input terminal and the output
terminal;
the input terminal and the output terminal are arranged on a bottom surface of the switch housing; the swaying of the connecting piece causes the input terminal and the output terminal to complete closing and opening, such that the time switch is turned on and off[[.]];
wherein the time switch further comprises a timing rotary switch electrically connected with the control circuit board;
wherein the timing rotary switch comprises a first circuit board, a rotary switch, a rotary knob and a case; a circular hole is arranged on a top surface of the case; the rotary knob is exposed out of the case through the circular hole for rotation; the rotary switch is set on the first circuit board; the rotary knob is sleeved on a rotary shaft of the rotary switch; and the first circuit board is electrically connected with the control circuit board by a plug wire;
wherein the time switch further comprises a waterproof rubber ring arranged inside the switch housing; and the waterproof rubber ring is provided between the warped plate, the connecting piece and the control circuit
board.

3-5. (Canceled)

6.  (Currently amended) The time switch of claim [[5]] 1, wherein the time switch further comprises a bottom
cover connected to the switch housing of the time switch via a buckle.

7. (Currently amended) The time switch of claim [[6]] 1, wherein an opening is provided on a top surface of the warped plate; a lamp cover is clamped in inner of the opening.

Authorization for this examiner's amendment was given by the Applicant’s Representative Tony Hom by email on 8/26/21.
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-3.
Species 2: as shown in Figures 4 and 5. 
Species 3: as shown in Figure 6.
Species 4: as shown in Figure 7. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
A telephone call was made to Mr. Tony Hom on 8/25/21 to request an oral election to the above restriction requirement.  Applicant agreed to elect Species 1, Figures 1-3, Claims 1, 2 and 8.
Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 1, 2 and 8, are allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6 and 7 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1, 2 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the time switch of controllable time adjustment, comprising the control circuit board is arranged inside the switch housing and electrically connected to the electromagnet and the output terminal; the control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 25, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837